U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO Form 10-Q Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53104 InfoSpi, Inc. (Name of small business issuer in its charter) (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19495 Biscayne Blvd. Suite 411 Aventura, Florida 33180 (Address of principal executive offices) (305) 932-9795 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes oNo o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofMay 24, 2010 Common Stock, $0.001 69,990,258 INFOSPI INC. Amendment No. 2 to Form 10-Q PART 1. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Restated Balance Sheets 2 Restated Statements of Operations 3 Restated Statements of Cash Flows 4 Restated Statements of Changes in Shareholders’ Equity (Deficit) 5 Notes to Restated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Reserved and Removed 24 Item 5. Other Information 24 Item 6. Exhibits 25 PART I ITEM 1. FINANCIAL STATEMENTS INFOSPI INC. RESTATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) INFOSPI, INC. (A Development Stage Company) Restated - Financial Statements (Expressed in U.S. Dollars) Index Index to Restated – Financial Statements 1 Restated - Balance Sheets 2 Restated - Statements of Operations 3 Restated – Statements of Cash Flows 4 Restated - Statements of Stockholders’ Equity(Deficit) 5 Notes to the Restated - Financial Statements 6 1 INFOSPI, INC. (A DEVELOPMENT STAGE COMPANY) RESTATED – BALANCE SHEETS As of March (Unaudited) As ofDecember 31, 2009 ASSETS CURRENT ASSETS Cash $
